 



Exhibit 10.34

EMPLOYMENT AGREEMENT

     This AGREEMENT (“Agreement”) is effective on the 1st day of January 2005,
by and between JOSEPH BRAUNSTEIN, an individual resident of the State of
Pennsylvania (“Executive”), and FAIRFAX FINANCIAL HOLDINGS LIMITED, a
corporation organized under the laws of the Province of Ontario, Canada,
(together with its successors and assigns, “Fairfax”) and Fairfax’s indirect,
wholly-owned subsidiaries, CRUM & FORSTER HOLDING INC., a corporation organized
under the laws of the State of Delaware, (together with its successors and
assigns, “C&F”) and CRUM & FORSTER HOLDINGS CORP., a corporation organized under
the laws of the State of Delaware (together with its successors and assigns,
“Holdings”).

W  I  T  N  E  S  S  E  T  H:

     WHEREAS, Fairfax, C&F and Holdings are desirous of employing Executive in
accordance with the terms and conditions set forth in this Agreement, and
Executive is desirous of being so employed;

     NOW, THEREFORE, in consideration of the premises and the agreements
contained in this Agreement, Fairfax, C&F and Holdings and Executive (together
the “Parties” and individually a “Party”), intending to be legally bound, hereby
agree as follows:

Section 1. Scope of Employment

     1.1 Title. Executive shall be President of the wholly owned insurance
subsidiaries of C&F (collectively, the “Companies”), excluding Crum & Forster
Specialty Insurance Company and Seneca Insurance Company, Inc. and its
subsidiaries.

     1.2 Duties. As President, Executive shall be responsible for managing the
day-to-day operations of the Companies, reporting to the Chairman of the Board,
President and Chief Executive Officer of C&F, and for performing any additional
services that are delegated to Executive by C&F’s Chairman of the Board,
President and Chief Executive Officer and or by Holdings’ Chairman of the Board
or the Boards of Directors of C&F or Holdings (the “Board”). Executive shall
devote substantially all of Executive’s business time and efforts to the
performance of the responsibilities of the office of the President of the
Companies diligently and to the best of Executive’s abilities and shall not,
without the prior written consent of the Chairman of the Board, President and
Chief Executive Officer of C&F and the Board of C&F, accept other employment or
render or perform other duties, nor shall Executive have any direct or indirect
ownership interest in any other business which is in competition with the
business of Fairfax, C&F, or Holdings and their affiliated companies, other than
up to five percent (5%) of the outstanding securities of a corporation
(determined by vote or value) or limited partnership interests constituting up
to five percent (5%) of the value of any such partnership. The foregoing shall
not preclude Executive from engaging in charitable and personal investment
activities, provided that, in the judgment of Holdings’ Board, such activities
do not materially interfere with Executive’s performance.

     1.3 Place of Performance. Executive shall be based in Morristown, New
Jersey, at the principal offices of C&F or such other place as may be agreed to
in writing by the Parties.

 



--------------------------------------------------------------------------------



 



Section 2. Term

     2.1 Term. C&F hereby employs the Executive on a rolling, two-year basis,
with the period of the Executive’s employment under this Agreement commencing on
January 1, 2005 and continuing for a minimum period of two years thereafter,
with a provisional ending date of January 1, 2007 (“Term”), such ending date
subject to automatic extension as provided below. The period of the Executive’s
employment hereunder within the Term and any automatically extended terms is
herein referred to as the “Employment Period”.

     2.2 Automatic Extension. On January 1, 2005, and on each day thereafter,
the Employment Period shall be extended automatically by one day unless at any
time after January 1, 2005, C&F delivers to the Executive, or the Executive
delivers to C&F, written notice that the Employment Period will not thereinafter
be further extended and will therefore end at the expiration of the then
existing Employment Period, including any previous extensions. Following such
notice, the Employment Period will not be further extended except by mutual
agreement of C&F and the Executive. Thus, after January 1, 2005, until written
notice is received by either party, the unexpired Employment Period at any point
in time shall be two years. The Employment Period shall continue until the
expiration of all automatic extensions effected as described herein, unless and
until it ceases or is terminated sooner as provided for in Section 5.

Section 3. Cash Compensation; Expenses

     3.1 Base Salary. Executive shall be paid a base salary (the “Base Salary”)
during the Employment Period at an annual rate of five hundred thousand United
States dollars (US$500,000). The Base Salary shall be (a) payable in equal
installments on the schedule that C&F or the Companies may implement from time
to time for general payroll purposes (but not less frequently than monthly), and
(b) subject to any withholdings and deductions required by applicable law or
requested by Executive. The then current Base Salary shall be reviewed in good
faith by both the Chairman of the Board of Fairfax and the Chief Executive
Officer of C&F within a ninety (90) day period following January 1st of each
year that this Agreement is in effect and any recommendation for a salary
increase shall be presented to the Board of Directors of Fairfax or any
designated committee thereof as deemed appropriate after such review; provided,
however, that in no event shall the Base Salary of the Executive be reduced
below five hundred thousand United States dollars (US$500,000) annually without
the Executive’s prior written consent.

     3.2 Annual Cash Bonus. At the sole discretion of Fairfax or Holdings,
Executive may be paid a cash bonus (the “Cash Bonus”). Any such Cash Bonus shall
be determined by the Board of Directors of Fairfax or of Holdings or such other
person or group as is designated by the Chairman of the Board of Fairfax. The
Cash Bonus, if any, shall be paid in January following the subject year or at
such other time within sixty (60) days of January 1st as Executive and Holdings
may agree.

     3.3 Extraordinary Bonus Plan. Executive is entitled to participate in The
United States Fire Insurance Company 2003 Extraordinary Bonus Plan pursuant to
the terms of such plan. `

     3.4 Reimbursement of Expenses. C&F shall pay or reimburse the Executive for
all reasonable business expenses, including first class travel and
accommodation, actually incurred or paid by the Executive during the Employment
Period under this Agreement in performance of Executive’s services hereunder in
accordance with the current practices of C&F applicable to the Executive. All
reimbursements are subject to modification from time to time hereafter, provided
that such modification does not adversely affect the Executive’s payments or
reimbursements incurred prior thereto. Such payments or reimbursements shall be
made upon presentation of expense statements or vouchers or such other
supporting information as C&F or the Companies may require of its senior
executives.

2



--------------------------------------------------------------------------------



 



Section 4. Additional Executive Benefits

     4.1 Memberships. During the Employment Period, C&F or the Companies shall
reimburse Executive for all reasonable costs and expenses associated with
Executive’s memberships in a golf club and appropriate business and professional
clubs and organizations.

     4.2 Automobile. During the Employment Period, C&F or the Companies shall
provide Executive with the unrestricted use of a luxury automobile and shall pay
for all expenses pertaining thereto, including, but not limited to, operating
expenses, taxes, insurance, and maintenance expenses.

     4.3 Professional Consultation. From Executive’s date of employment through
the end of the Employment Period, C&F or the Companies shall reimburse Executive
for expenses incurred by Executive for reasonable personal financial and tax
consultation, including, but not limited to, fees charged by attorneys, CPA’s or
financial planners.

     4.4 Indemnification. Pursuant to applicable law, Fairfax, C&F and Holdings
shall promptly indemnify and hold harmless Executive if Executive is made a
party, or is threatened to be made a party, to any threatened, pending or
completed action, suit, or proceeding, whether civil, criminal, administrative,
or investigative and whether formal or informal, including any action or suit by
or in the right of any of the affiliates of Holdings (collectively, a
“Proceeding”) arising out of, or relating to, the fact that Executive is or was
a director, executive, employee, representative or agent of any of Fairfax, C&F
or Holdings any of their affiliates, against any and all judgments, settlements,
penalties, fines, liabilities, losses, costs or expenses (including, but not
limited to, court costs, disbursements, and reasonably incurred attorneys and
expert witness fees) incurred or suffered in connection with, or in anticipation
of, a Proceeding, to the extent that Executive acted in a manner Executive
believed in good faith to be in or not opposed to the interests of the Fairfax,
C&F or Holdings or any of their affiliates, and, in the case of any criminal
proceeding, had no reasonable cause to believe Executive’s conduct was unlawful.
Fairfax, C&F or Holdings or any of their affiliates may not indemnify Executive
in connection with any Proceeding to the extent that the Executive is finally
adjudged either (x) to be liable to Fairfax, C&F or Holdings or any of their
affiliates or (y) to be liable on the basis that Executive improperly received
personal benefit. Indemnification in connection with a Proceeding brought by or
in the right of Fairfax, C&F or Holdings or any of their affiliates shall be
limited to costs and expenses incurred in connection with, or in anticipation of
the Proceeding (including, without limitation, court costs, disbursements, and
reasonably incurred attorneys and expert witness fees). Pursuant to applicable
law, Executive shall be entitled to an advancement of any and all costs and
expenses incurred in connection with, or in anticipation of any threatened or
actual Proceeding, or in connection with seeking to enforce Executive’s rights
under this Subsection 4.4, within fifteen (15) days after Executive gives
written notice requesting such an advancement. Such notice shall include, to the
extent required by applicable law, an undertaking by Executive to repay the
amount advanced if Executive is ultimately determined not to be entitled to
indemnification against such costs and expenses. Additionally, during the
Employment Period and for six (6) years thereafter, Fairfax shall cover
Executive under any directors and officers liability insurance policy that it
may then have in effect. Executive’s rights under this Subsection 4.4 shall
continue even if Executive has ceased to be a director, officer, executive,
employee, representative, or agent of any of Fairfax, C&F, or Holdings or any of
their affiliates and shall inure to the benefit of Executive’s heirs, executors
and administrators.

3



--------------------------------------------------------------------------------



 



     4.5 Tax Payments. The Companies agree to indemnify the Executive in
connection with any and all taxes which may become payable by the Executive
under Section 280 (G) of the Internal Revenue Code of 1986, as amended.

     4.6 Long Term Incentive Plan. Executive is entitled to participate in the
Crum & Forster Holdings Corp. Long Term Incentive Plan pursuant to the terms of
such plan.

Section 5. Termination

     5.1 Termination Due to Death or Disability. In the event Executive’s
employment with the Companies is terminated (a) due to Executive’s death, or
(b) by the Companies due to Executive’s Disability, then, in any such case,
Executive (or, in the case of termination of employment due to death of
Executive, the estate or other legal representative of Executive) shall be
entitled to the following:

     (i) Salary. The total amount of Executive’s then Base Salary for a six
(6) month period shall be paid in a lump sum, without discount, subject to any
withholdings and deductions required by applicable law or requested by Executive
as soon as reasonably possible following Executive’s termination of employment
date as hereinafter defined.

     (ii) Benefits. In the case of the Executive’s Disability, life insurance
and other death benefits, health and medical benefits, disability benefits and
other welfare benefits, no less favorable to Executive than those provided prior
to the Termination Date under the C&F benefit plans, shall be continued for the
period of such Disability but, in no event, beyond what would be provided under
the C&F or any of the Companies’ long-term disability benefit plan in effect at
the time.

     (iii) Bonus. Upon termination of employment, Executive shall be paid the
pro-rata portion of the Cash Bonus provided under Subsection 3.2 that would have
been paid to Executive had the termination of Executive’s employment not
occurred. Such bonus will be paid in accordance with C&F’s or the Companies’
standard practices and timing for payment of annual bonuses.

For purposes of this Agreement, the term “Disability” shall mean “disability” as
defined in the then current United States Fire Insurance Company Long Term
Disability Plan.

     5.2 Termination Without Cause or Termination by Executive for Good Reason.
In the event Executive’s employment with Fairfax, C&F or Holdings or the
Companies is terminated (a) by Fairfax, C&F or Holdings or the Companies without
Cause, or (b) by Executive for Good Reason, then, in any such case, Executive
shall be entitled to the following:

(i) Salary Equivalent. Fairfax, C&F or the Companies shall pay Executive an
amount equal to Executive’s Base Salary as of the Termination Date, for a period
of thirty-six (36) months from the Termination Date. Payments pursuant to this
Subsection 5.2(i) shall be at such times and in accordance with such procedure
as apply to payments governed by Subsection 3.1.

(ii) Annual Cash Bonus. Fairfax, C&F Holdings or the Companies shall pay the
Executive each January for a period of thirty-six (36) months from the
Termination Date, a cash amount equal to Executive’s Base Salary as of the
Termination Date.

4



--------------------------------------------------------------------------------



 



(iii) Acceleration of Vesting of Restricted Stock Awards. All then unvested
Fairfax restricted stock awards shall be fully vested as of the Termination
Date.

(iv) Plan Benefits. Fairfax, C&F, Holdings or the Companies shall pay or make
available to Executive all vested benefits accrued or available under any
benefit plan in accordance with and subject to the terms of such benefit plan.
In addition, the vesting provisions of the Fairfax Financial Restricted Share
Plan; the Crum & Forster Holdings Corp. Long Term Incentive Plan; and the United
States Fire Insurance Company 2003 Extraordinary Bonus Plan shall be accelerated
should Executive’s employment terminate pursuant to Subsection 5.2, Termination
Without Cause or Termination by Executive for Good Reason, of Section 5,
Termination, of the Agreement.

(v) Miscellaneous Health, Death and Disability Benefits. C&F, Holdings or the
Companies shall provide Executive with life insurance and other death benefits,
health and medical benefits and long term disability benefits substantially
similar to those benefits provided to Executive prior to the Termination Date
under the benefit plans, for a period of thirty-six (36) months following the
Termination Date, with contribution by the Executive in a manner and percentage
similar to that prior to the Executive’s Termination Date. These benefits shall
cease, however, if and when the Executive becomes eligible to participate in
similar benefit plans provided by another employer.

(vi) Placement Services. At no cost to Executive, C&F, Holdings or the Companies
shall provide Executive, if Executive desires such assistance, with the
assistance of a nationally recognized executive placement firm for a period of
twelve (12) months following the Termination Date; provided, however, that C&F
or the Companies shall not be required to continue to provide Executive with
such assistance in the event that Executive begins other full time employment
during such period.

For purposes of this Agreement, the following terms shall have the following
meanings:

“Cause” shall mean:



      (a) the willful and continued failure of Executive, after written notice
to Executive, to substantially perform Executive’s duties on behalf of Fairfax,
C&F or Holdings or their affiliates, other than any such failure resulting from
incapacity due to physical or mental illness or death;         (b) the willful
engagement of Executive in gross misconduct materially and demonstrably
injurious to Fairfax, C&F, Holdings or their affiliates;         (c) the
Executive’s conviction in a court of law of any criminal felony offense
involving dishonesty or breach of trust under the laws of the United States or
any other jurisdiction the laws of which may apply;         (d) the Executive’s
willful failure to perform specific written directives of the Board of Directors
of C&F or the Chairman and Chief Executive Officer which directives are
consistent with the scope and nature of the Executive’s existing duties;        
(e) formal directive by any insurance regulatory authority governing the
Companies’ ability to conduct business operations to remove the Executive as an
Officer of C&F, Holdings or any of their subsidiaries.

5



--------------------------------------------------------------------------------



 



An act or failure to act on the part of Executive shall be considered “willful”
if done, or failed to be done, by Executive in the absence of good faith and
without reasonable belief that such action or omission was in the best interest
of the Companies.

“Good Reason” shall mean the occurrence of any of the following events without
Executive’s express prior written consent:

(a) the assignment to Executive by Fairfax, C&F or Holdings or the Companies of
any duties, responsibilities or status with Fairfax, C&F or Holdings or the
Companies that, when compared to Executive’s previous duties, responsibilities
and status with Fairfax, C&F or Holdings or the Companies, are degrading to
Executive or materially inconsistent with Executive’s qualifications; including
ceasing to be and have functions and responsibilities of Senior Executive Vice
President, Treasurer and Chief Financial Officer of C&F or Holdings;

(b) any diminution of Executive’s duties or responsibilities or loss of title
resulting from a corporate restructuring or a reorganization of operations
within C&F, Holdings or the Companies shall constitute “Good Reason” hereunder
if, but only if, following such restructuring or reorganization, the
responsibilities, authorities and status of the Executive, viewed in the
aggregate (and thus taking into account enhancements as well as diminishments),
are materially diminished;

(c) a relocation of Executive’s principal office beyond a thirty (30) mile
radius of Morristown, New Jersey, without Executive’s written consent;

(d) any material breach by Fairfax, C&F, Holdings or the Companies of a
provision of any written agreement between Fairfax, C&F or Holdings or the
Companies and Executive, including this Agreement, if not cured within twenty
(20) days of written notice of such breach delivered by Executive to Fairfax,
C&F, Holdings or the Companies;

(e) any failure by Fairfax, C&F, Holdings or the Companies to promptly obtain an
assumption of any then remaining obligations under this Agreement by any
successor or assign of Fairfax, C&F, Holdings or the Companies; or

(f) “Change in Control” means any of the following:

(i) A transaction (or series of transactions) as a result of which Fairfax fails
to own, directly or through subsidiaries, at least 50.1 percent of the total
voting power represented by Holdings’ outstanding voting securities; or

(ii) The sale, transfer or other disposition of all or substantially all of the
assets of Holdings to one more entities unaffiliated with Holdings.

Notwithstanding the foregoing, an initial public offering shall not constitute a
Change in Control and a transaction the sole purpose of which is to change the
state of Holdings’ incorporation shall not constitute a Change in Control.

6



--------------------------------------------------------------------------------



 



     5.3 Termination for Cause or by Executive Without Good Reason. Without
limiting Subsection 5.4, in the event Executive’s employment with Fairfax, C&F,
Holdings or the Companies is terminated (a) for Cause, or (b) by Executive
without Good Reason, Executive shall not be entitled to receive any compensation
from Fairfax, C&F, Holdings or the Companies for periods after the Termination
Date.

     5.4 Mutual Termination. Fairfax, C&F, Holdings or the Companies and
Executive shall have the right at any time prior to expiration of the Employment
Period to terminate the employment of Executive hereunder for any reason or for
no reason upon their mutual agreement to do so, such mutual agreement to be set
forth in a writing signed by the Parties.

     5.5 Miscellaneous:



  (a)   On any termination of Executive’s employment with Fairfax, C&F, Holdings
or the Companies, Executive shall be entitled to:



  (i)   base salary through the Termination Date;



  (ii)   the balance of any annual, long-term, or other incentive award accrued
as of the Termination Date (but not yet paid);



  (iii)   a lump-sum payment in respect of accrued but unused paid time off at
Executive’s Base Salary rate in effect as of the Termination Date;



  (iv)   other or additional benefits accrued or payable as of the Termination
Date in accordance with applicable plans, programs and arrangements of C&F or
Holdings (including, without limitation, Sections 3 and 4); and



  (v)   payment or provision, reasonably promptly when due, of all amounts and
benefits owed to Executive in connection with the termination;

     (b) in the event of any termination of Executive’s employment with Fairfax,
C&F, Holdings or the Companies, no contractual obligations to Fairfax, C&F,
Holdings or the Companies shall restrict Executive’s right to perform services
for any new employer. Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of Fairfax, C&F, Holdings or
the Companies under this Agreement; and there shall be no offset against amounts
due Executive under this Agreement on account of (i) any claim that Fairfax or
C&F or the Companies may have against Executive or (ii) any remuneration or
other benefit earned or received by Executive after such termination. Any
amounts due under this Section 5 are considered to be reasonable by Fairfax,
C&F, Holdings or the Companies and are not in the nature of a penalty.

     5.6 Termination Date and Notice of Termination

     (a) Notice. Any termination of Executive’s employment with Fairfax, C&F,
Holdings or the Companies (other than termination upon the death of Executive,
upon expiration of the Employment Period, or by mutual agreement pursuant to
Subsection 5.4) shall be communicated by written Notice of Termination to the
other Parties. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that indicates

7



--------------------------------------------------------------------------------



 



the specific termination provisions in this Agreement relied upon and sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provisions so indicated.

     (b) Termination Date. “Termination Date” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death,
(ii) if Executive’s employment is terminated for Disability, thirty (30) days
after Notice of Termination is given provided that Executive shall not have
returned to the performance of duties on a full-time basis during such thirty
(30) day period), (iii) if Executive’s employment is terminated for Cause, ten
(10) days after Notice of Termination is given, (iv) if Executive’s employment
is terminated by Executive for Good Reason, thirty (30) days after Notice of
Termination is given by Executive, (v) if Executive’s employment is terminated
by mutual agreement of the parties pursuant to Subsection 5.4, then the date
agreed upon by the parties, (vi) if Executive’s employment is terminated by
expiration of the Employment Period, the last day of the Employment Period, and
(vii) if Executive’s employment is terminated for any other reason, the date on
which Executive ceases to perform Services unless some other date is agreed to
in writing.

Section 6. Representations of the Parties

Fairfax, C&F and Holdings represent and warrant to Executive that (a) this
Agreement has been duly executed and delivered by Fairfax, C&F and Holdings,
(b) the execution, delivery and performance of this Agreement by and Fairfax,
C&F and Holdings has been duly authorized by all necessary corporate action on
the part of each of Fairfax, C&F and Holdings, (c) this Agreement constitutes
the legal, valid and binding obligation of each of Fairfax, C&F and Holdings,
enforceable against each of Fairfax, C&F and Holdings in accordance with its
terms, and (d) the execution, delivery and performance of this Agreement by
Fairfax, C&F and Holdings does not, and will not, conflict with, violate, or
constitute a breach of or a default under, (i) the Articles or Certificate of
Incorporation or Bylaws of Fairfax, C&F or Holdings, (ii) any provision of law
or regulation applicable to any of the Fairfax, C&F or Holdings, (iii) any
provision of any indenture, agreement or other instrument to which any of
Fairfax, C&F or Holdings is a party or by which Fairfax, C&F or Holdings is
bound or affected, with respect to which any such conflict, violation, breach or
default would render this Agreement unenforceable or would have a material
adverse effect on the financial condition of the Fairfax, C&F or Holdings, and
(e) neither Fairfax, C&F nor Holdings has received any legal advice contrary to
their representations and warranties set forth in this Section 6. Executive
represents and warrants to Fairfax, C&F and Holdings that (a) Executive’s
execution, delivery and performance of this Agreement do not, and will not,
conflict with, violate, or constitute a breach of or a default under, any
provision of law or regulation applicable to Executive or any provision of any
agreement, contract or other instrument to which Executive is a party or by
which Executive is otherwise bound, (b) this Agreement constitutes the legal,
valid and binding obligation of Executive, enforceable against Executive in
accordance with its terms, and (c) Executive has not received any legal advice
contrary to Executive’s representations and warranties set forth in this
Section 6.

Section 7. Certain Covenants.

     7.1 Confidential Data. Executive covenants that Executive shall not,
without the prior written consent of the Board of Directors of either Fairfax,
C&F or Holdings or its affiliates or a person authorized by such Board of
Directors, disclose to any person, other than (x) employees, agents or
representatives of Fairfax, C&F or Holdings or its affiliates, (y) in connection
with performing the Services or (z) in confidence to an attorney for the purpose
of obtaining legal advice, any confidential proprietary information about
Fairfax, C&F or Holdings or their affiliates or their businesses, unless and
until such information has become known to the public generally (other than as a
result of unauthorized disclosure

8



--------------------------------------------------------------------------------



 



by Executive) or unless Executive is required to disclose such information by a
court, arbitrator, governmental body, or other person with apparent authority to
require such disclosure. The foregoing covenant by Executive shall be without
limitation as to time and geographic application.

     7.2 Property of Fairfax, C&F, Holdings and Their Affiliates. Executive
acknowledges that from time to time in the course of providing services pursuant
to this Agreement, Executive shall have the opportunity to inspect and use
certain property, both tangible and intangible, of Fairfax, C&F, Holdings or
their affiliates and Executive hereby agrees that said property shall remain the
exclusive property of Fairfax, C&F, Holdings or their affiliates, and Executive
shall have no right or proprietary interest in such property, whether tangible
or intangible, including, without limitation, Executive’s customer and supplier
lists, contact forms, books of account, computer programs and similar property.

     7.3 Equitable Relief. Executive acknowledges that the services to be
rendered by Executive are of a special, unique, unusual, extraordinary, and
intellectual character, which gives them a peculiar value, and the loss of which
cannot reasonably or adequately be compensated in damages in an action at law;
and that a breach by Executive of any of the provisions contained in this
Agreement may cause Fairfax, C&F or Holdings or their affiliates irreparable
injury and damage. Executive further acknowledges that Executive possesses
unique skills, knowledge and ability and that competition by Executive in
violation of this Agreement or any other breach of the provisions of this
Agreement could be extremely detrimental to Fairfax, C&F, Holdings or their
affiliates. By reason thereof Executive agrees that Fairfax, C&F, Holdings or
their affiliates may be entitled, in addition to any other remedies it may have
under this Agreement or otherwise, to injunctive and other equitable relief to
prevent or curtail any breach of this Agreement by Executive.

     7.4 Limitations on Remedies. Fairfax, C&F, Holdings or its affiliates shall
not be entitled to suspend payments otherwise due Executive by reason of
Executive’s violation of Section 7 hereof (whether before or after a judgment is
obtained by C&F against Executive). Fairfax, C&F or Holdings shall not be
entitled to set off against the amounts payable to Executive under this
Agreement any amounts owed to Fairfax, C&F, Holdings or their affiliates by
Executive. Nothing in this Subsection 7.4 shall limit Fairfax’s, C&F’s,
Holdings’ or their affiliates’ remedies in the case of Executive’s violation of
this Agreement, except as otherwise specifically provided in this Subsection
7.4.

     7.7 Covenant Not to Solicit. Executive agrees that, for a period of twelve
(12) months after the Termination Date, Executive will not actively solicit to
hire either directly or indirectly any non-clerical employee of Fairfax, C&F,
Holdings and their affiliates.

Section 8. Miscellaneous.

     8.1 Assignability; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, heirs and
assigns. No rights or obligations of Executive under this Agreement may be
assigned or transferred by Executive other than Executive’s rights to
compensation and benefits hereunder, which may be transferred by will, by
operation of law, or pursuant to the following sentence, in each case subject to
the limitations set forth in this Agreement. Executive shall be entitled, to the
extent permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following
Executive’s death by giving Fairfax, C&F, Holdings or the Companies written
notice thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, references in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative. No rights or obligations of Fairfax, C&F, Holdings or the
Companies under this Agreement may be assigned or transferred by Fairfax, C&F,
Holdings or the Companies except that such rights or obligations may be assigned
or transferred pursuant to a merger, consolidation or similar transaction in
which Fairfax, C&F, Holdings or the Companies is not the continuing entity, or
the sale or liquidation of all or substantially all of the business and assets
of Fairfax, C&F, Holdings or the Companies, provided that the assignee or
transferee is the successor to all or substantially all of the business and
assets of Fairfax, C&F, Holdings or the Companies and such assignee or
transferee promptly assumes the liabilities, obligations and duties of Fairfax,
C&F, Holdings or the Companies, as contained in this Agreement, either
contractually or as a matter of law.

9



--------------------------------------------------------------------------------



 



     8.2 Governing Law. This Agreement shall be deemed to be made in, and in all
respects be interpreted, construed and governed by and in accordance with the
laws of the State of New Jersey.

     8.3 Arbitration of all Disputes. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) shall be settled by final,
binding and non-appealable arbitration in New Jersey. The arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect, and judgment upon the award may be
entered in any court having jurisdiction thereof. All costs associated with any
arbitration, including all legal expenses for all Parties, shall be borne by
Fairfax, C&F, Holdings or the Companies subject to Fairfax’s, C&F’s, Holdings’
or the Companies right to repayment by Executive of costs incurred by Executive
to the extent that Fairfax, C&F, Holdings or the Companies finally prevail in
such arbitration.

     8.4 Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

     8.5 Notices. Unless otherwise agreed to in writing by the parties hereto,
all communications provided for hereunder shall be in writing and shall be
deemed to be given when delivered if delivered in person, the next day or
designated delivery date if delivered by overnight service or courier, upon
confirmation of receipt if delivered by facsimile, or five (5) business days
after being sent by first-class mail, registered or certified, return receipt
requested, with proper postage prepaid, and



  (a)   If to Executive, addressed to:
 
Joseph Braunstein
652 Leslie Lane
Yardley, PA 19067



  (b)   If to Holdings, addressed to:
 
Chairman of the Board
Crum & Forster Holdings Corp.
305 Madison Avenue
Morristown, New Jersey 07962
 
with a copy to:



    Brad Martin     Fairfax Financial Holdings Limited
95 Wellington St. West, Suite 800
Toronto, Ontario, Canada M5J 2NJ

10



--------------------------------------------------------------------------------



 



  (c)   If to C&F, addressed to:
 
Chairman of the Board
Crum & Forster Holding Inc.
305 Madison Avenue
Morristown, New Jersey 07962
 
with a copy to:
 
Vice President – Human Resources
United States Fire Insurance Company
305 Madison Avenue
Morristown, New Jersey 07962



  (d)   If to Fairfax, addressed to:
 
Brad Martin
Fairfax Financial Holdings Limited
95 Wellington St. West, Suite 800
Toronto, Ontario, Canada M5J 2NJ

or to such other person or address as shall be furnished in writing by any party
to the other prior to the giving of the applicable notice or communication.

     8.6 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

     8.7 Entire Agreement. This Agreement is intended by the parties hereto to
be the final expression of their agreement with respect to the subject matter
hereof and is the complete and exclusive statement of the terms thereof,
notwithstanding any representations, statements or agreements to the contrary
heretofore made, including but not limited to the Employment Agreement effective
as of January 1, 2004, between Executive and C&F, which is terminated effective
as of December 31, 2004. This Agreement may be modified only by a written
instrument signed by each of the parties hereto.

     8.8 Waiver. The waiver by either Fairfax, C&F, Holdings or Executive to
this Agreement of a breach of any provision of this Agreement shall not operate
or be construed as a waiver of any prior or subsequent breach of the same
provision by the other party or a waiver of a breach of another provision of
this Agreement by the other party. No waiver or modification of any provision of
this Agreement shall be valid unless in writing and duly executed by the party
to be charged with the waiver or modification.

     8.9 Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties shall survive any termination
of Executive’s employment hereunder.

     8.10 Withholding Taxes. Fairfax, C&F, Holdings or their affiliates may
withhold from any amounts or benefits payable under this Agreement any taxes
that are required to be withheld pursuant to any applicable law or regulation.

SIGNATURES ON FOLLOWING PAGE

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                      FAIRFAX FINANCIAL HOLDINGS LIMITED         By:   /s/ Eric
P. Salsberg         Name:   Eric P. Salsberg         Title:   Vice President –
Corporate Affairs Attest:   /s/ Bradley P. Martin         Name:   Bradley P.
Martin         Title:   Vice President                 CRUM & FORSTER HOLDING
INC.         By:   /s/ Valerie Gasparik         Name:   Valerie Gasparik        
Title:   Secretary Attest:   /s/ Sonia Konopi         Name:   Sonia Konopi      
  Title:   Assistant Secretary                 CRUM & FORSTER HOLDINGS CORP.    
    By:   /s/ Mary Jane Robertson         Name:   Mary Jane Robertson        
Title:   Executive Vice President, Chief Financial Officer and Treasurer Attest:
  /s/ Carol Ann Soos         Name:   Carol Ann Soos         Title:   Secretary  
              JOSEPH BRAUNSTEIN         /s/ Joseph Braunstein

12